Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	The examiner is in receipt of applicant’s response to office action mailed 2/1/2022, which was received 8/1/2022. Acknowledgement is made to the amendment to claim 23 in the reply filed 8/1/2022 and the amendment to claims 1,18,19 and 24 in the supplemental amendment received 8/10/2022. Applicant’s amendment and remarks have been carefully considered and were persuasive, therefore the, the following reasons for allowance are provided below.
Rejoinder
	Claim 1 and 18 are directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 2,8-17,19,20 directed to species of  an allowable product, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 7/14/2020 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Allowable Subject Matter
The following is an examiner's statement of reasons for allowance: 
Claims 1-25 are allowable.
	The following is an Examiner's statement of the reasons for allowance for all independent claims 1 and 18.
	The independent claims are found to allowable for those reasons found in the reply filed 8/1/2022 and because the cited art of record does not fairly teach the independent claims as a whole. independent claims as a whole fail to teach. For instance, the cited are does not teach “under control of one or more configured computer systems, operating software that enables users to access information about a plurality of products, wherein each of the products has a unique identifier (JID) assigned thereto; hosting a social media platform under the control of the one or more configured
computer systems: selecting one of the products, wherein the selected product has a unique identifier (UID) assigned thereto; using the software to create a unique social media feed on the social media platform for the selected product using the unique identifier (UID) for the selected product to link the unique social media feed created for the selected product to the selected product; and enabling users to access the unique social media feed created for the selected product for engaging in social media conversations about the selected product.”.
Discussion of most relevant art:
US Patents and PG-PUB
(i) US PG Pub 20190102763 to RNE teaches At step 203 of the process 200, the digital content distribution server 210 stores the request and access information in a server database 220 containing account information of the user. The server 210 then generates a sales page 204 for access via a sales page website 210a, which is preferably administered by the server 210. The generated sales page 204 has a corresponding generated unique URL. The server 210 then transmits a sales page link for the generated URL to the user access device 240, enabling the user access device 240 at step 205 to publish the link on social media site 280. The description of sending the link to one or more social media platforms in step 205 is for illustration purposes only and it should be readily understood that the user may, in accordance with the invention, alternatively post or publish such link on any internet-accessible webpage viewable by third parties including, for example, non-social media-based webpages, email and other electronic messages” (ENE para 0027) . ENE, however, fails to render the application's above-mentioned limitations obvious.

	Any comments considered necessary by the applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submission should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mark Fadok whose telephone number is 571.272.6755.  The examiner can normally be reached Monday thru Friday 8:00 AM to 5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marissa Thein (AU 3625) can be reached on 571.272.6764.
	Any response to this action should be mailed to:
Commissioner for Patents
P.O. Box 1450
Alexandria, Va. 22313-1450
or faxed to:
571-273-8300 	[Official communications; including 
After Final communications labeled
"Box AF"]
For general questions the receptionist can be reached at 571.272.3600
Information regarding the status of an application may be obtained from the
Patent Application Information Retrieval (PAIR) system. Status information for
published applications may be obtained from either Private PAIR or Public PAIR.
Status information for unpublished applications is available through Private PAIR only.
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should
you have questions on access to the Private PAIR system, contact the Electronic
Business Center (EBC) at 866-217-9197 (toll-free).  
/MARK A FADOK/Primary Examiner, Art Unit 3625